Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1975 which adopted and affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner that the claimant was disqualified from benefits because he lost his employment through misconduct and that he made a willful false statement to receive benefits. The record establishes that prior to September 11, 1974 the claimant had been warned that continual absenteeism on his part would result in being discharged. Nevertheless he was absent without any excuse except to fix his car for about five *1098days commencing September 11, 1974 through September 16, 1974. The record contains substantial evidence to support the finding of misconduct and that when he told the local office he was laid off because of no work, it was a willful misrepresentation. Upon this appeal the claimant contends that he was denied effective due process because he was not provided with an interpreter and because he was not advised of his right to counsel at the hearing. These contentions are without any merit as the hearing record discloses no inability of the claimant to speak English and the notice of hearing contains the advice that a party may be represented by an agent. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.